DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited by applicants in the IDS and listed on the numerous 1449's have been made of record.  While the statements filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Although there is no requirement to explain the materiality of the submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with applicant's duty of disclosure.  See, e.g., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 478 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  
Therefore, it is recommended that if any information that has been cited by applicant in the information disclosure statement is known to be material to patentability as defined by 37 C.F.R. §1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.  



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character (234) is shown as identifying two different components in Fig. 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  motor (249) and heater (278) in ¶[0026] and ¶[0036] of the published application, respectively, are not shown in Fig. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 4, 6-7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2015/0267299 to Hawkins, et al. (hereinafter “Hawkins”) in view of U.S. Patent Appl. Publ. No. 2018/0094350 to Verghese, et al. (“Verghese”). 
Regarding claim 1, Hawkins teaches a reactor system (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising: 
a reaction chamber (see, e.g., Fig. 1 and ¶[0019] which teach a reaction chamber (104));
a precursor source vessel fluidly coupled to the reaction chamber (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a first gas source (302) fluidly connected to the reaction chamber (104));
a gas distribution system fluidly coupled to the precursor source vessel, the gas distribution system comprising a first gas line coupled to a plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a gas distribution system (106) fluidly coupled to the first gas source (302); furthermore, the gas distribution system (106) includes a first gas line (304) which is connected to a plurality of outlets in the vicinity of first gas channels (330), (334), (336), (338), (342), (344), and (348));
a flange assembly comprising a plurality of outlet ports, each outlet port of the plurality of outlet ports coupled to a first gas outlet of the plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a flange (202) comprised of the plurality of first gas channels (330), (334), (336), (338), (342), (344), and (348) which are fluidly coupled to the outlet to the first gas line (304) at one end and then to first expansion ports (402)-(414) and first gas conduits (416) at the other end).  
Hawkins does not explicitly teach that the source vessel is a solid precursor source vessel, containing a solid source chemical.  However, in Figs. 1 & 4-11, ¶¶[0044]-[0049], 4, ZrCl4, AlCl3, or SiI4.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would readily recognize that a solid precursor source vessel containing a solid source chemical may be used as the first gas source (302) in the system of Hawkins with the motivation for doing so being to provide a means for the efficient vapor-phase deposition of a thin film comprised of the desired elemental constituents from a solid source material.  
Hawkins also does not explicitly teach a heated line between the solid precursor source vessel and the reaction chamber.  However, in Figs. 1, 11, & 14, ¶¶[0099], and ¶[0105]-[0109] Verghese further teaches that the gas lines (1112) and valves (1334), (1338), (1339), and (1340) connected to the SSCV vessel (104) are heated by a plate heater (1106) while one or more hot feedthroughs can be included in the walls of the solid source assembly (1350) to provide a heated path for the vaporized precursor gas(es).  In ¶[0100] Verghese further teaches that the temperature is preferably kept higher at the valve plate (1112) and the deposition chambers (312) and (316) compared to the temperature of the SSCV vessel (104) to minimize the risk of condensation upstream of the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would be motivated to heat the gas line between the first gas source (302) and the reaction chamber (104) in the apparatus of Hawkins in order to minimize the propensity for the precursor to condense and form deposits within the gas line before reaching the substrate.  The combination of prior art elements according to known prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 4, Hawkins teaches that the flange assembly comprises a first surface comprising a recess to receive a sealing member (see, e.g., Fig. 4(a) and ¶[0025] which teach that the flange (202) includes a surface (426) comprising a groove (430) or (432) to receive a sealing member such as an o-ring).
Regarding claim 6, Hawkings teaches that the reaction chamber comprises an epitaxial reaction chamber (see, e.g., Fig. 1 and ¶[0027] which teach that the reaction chamber (104) can be used to deposit epitaxial layers).
Regarding claim 7, Hawkins does not teach the structure of the solid precursor source vessel as claimed.  However, Verghese teaches that the solid precursor source vessel (104) comprises:  
a housing base (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a housing base (480)); 
a housing lid (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a housing lid (113));
a first inlet valve mounted on the housing lid and in fluid communication with a first serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a first inlet valve (420) mounted on the lid (113) which is in fluid communication with a 
a first outlet valve mounted on the housing lid and in fluid communication with the first serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a first outlet valve (432) mounted on the lid (113) which is in fluid communication with the first serpentine path (674) via outlets (614) and (646); see specifically Fig. 8 and ¶¶[0095]-[0096] which teach that inlet/outlet valves (802) are in fluid communication with first tray (108) via vessel inlet/outlet (808) and tray inlet/outlet (812)); 
a second inlet valve mounted on the housing lid and in fluid communication with a second serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a second inlet valve (424) mounted on the lid (113) which is in fluid communication with a second serpentine path (674) in a second tray (112) via inlets (630) and (606); see specifically Fig. 9 and ¶[0097] which teach that inlet/outlet valves (909) are in fluid communication with a second tray (112) via a vessel inlet/outlet (908) and tray inlet/outlet (916));
a second outlet valve mounted on the housing lid and in fluid communication with the second serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a second outlet valve (424) mounted on the lid (113) which is in fluid communication with a second serpentine path in the second tray (112) via outlets (618) and (654); see specifically Fig. 9 and ¶[0097] which teach that 
a vent valve mounted and in fluid communication with at least one of the first and second serpentine paths (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a vent valve (428) in fluid communication with at least one of the serpentine paths (674) via inlets (638) and (610)).
Regarding claim 9, Hawkins and  do not explicitly teach that the solid source chemical comprises one or more of a Group III, Group IV, and Group V element.  However, in at least ¶[0091] Verghese teaches the use of AlCl3 or SiI4 as a Group III or IV solid source material, respectively, which a person of ordinary skill in the art would be motivated to utilize to deliver a Al- or Si-containing precursor gas during film growth.  
Regarding claim 10, Hawkins teaches that the gas distribution system further comprises a second gas line coupled to a plurality of second gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a second gas source (306) fluidly connected to the reaction chamber (104) via a plurality of outlets provided on a second gas line (308)).  
Regarding claim 11, Hawkins teaches that the second gas line is fluidly coupled to a second gas source comprising an etchant (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a second gas source (306) fluidly connected to the reaction chamber (104); see also ¶[0002] which teaches that gas-phase reactors can be used to deposit and/or etch layers on a substrate to form semiconductor devices; accordingly, a person of ordinary skill in the art would be motivated to configure the second gas source (306) as 
Regarding claim 12, Hawkins teaches that the gas distribution system further comprises a plurality of first gas motors to control flow of gas from the solid precursor source vessel to the reaction chamber (see, e.g., Fig. 3 and ¶¶[0019]-[0027] which teach that a plurality of valves (310)-(328) are used to control the flow of gas from the first gas source (302) to the reaction chamber (104)).
Regarding claim 13, Hawkins teaches a plurality of second gas motors to control a gas from the second gas source to the reaction chamber (see, e.g., Fig. 3 and  ¶¶[0019]-[0027] which teach that a plurality of valves (310)-(328) are used to control the flow of gas from the second gas source (306) to the reaction chamber (104)).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Japanese Patent No. JP 06-204231 to Hideho Koike (“Koike”) . 
Regarding claim 2, Hawkins and Verghese do not explicitly teach that the flange assembly comprises at least one heater.  However, in the Abstract, Fig. 1, and ¶¶[0005]-[0010] Koike teaches an analogous embodiment of a CVD system in which a sealing flange (2) is provided with heater (1) and a cooling water channel (7) such that the temperature of the sealing flange (2) can be controlled to within a desired range during film growth.  Thus, a person of ordinary skill in the art would look to the teachings of Koike and would be motivated to provide the flange (202) of Hawkins with a heater in order to 
Regarding claim 3, Hawkins teaches that the flange assembly comprises at least one cooling channel (see, e.g., Figs. 4(a)-(c) which show that the flange (202) includes channels therethrough which are connected to a supply and return line (see specifically the labels in Figs. 4(a) and 4(c)) which would be capable of flowing a coolant and, hence, may be equated with the cooling channel as claimed).  Alternatively, as noted supra with respect to the rejection of claim 2, in the Abstract, Fig. 1, and ¶¶[0005]-[0010] Koike teaches an analogous embodiment of a CVD system in which a sealing flange (2) is provided with heater (1) and a cooling water channel (7) such that the temperature of the sealing flange (2) can be controlled to within a desired range during film growth.  Thus, a person of ordinary skill in the art would look to the teachings of Koike and would be motivated to provide the flange (202) of Hawkins with a cooling water channel (7) in order to obtain greater control over the temperature of the flange during film growth such that the desired seal with the chamber (104) and gas flow can be reliably obtained. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of U.S. Patent Appl. Publ. No. 2002/0117262 to Pang, et al. (“Pang”). 
Regarding claim 5, Hawkins and Verghese do not explicitly teach that the sealing member is formed of a material selected from the group consisting of perfluoroelastomer and fluoropolymer.  However, in Fig. 1 and ¶[0032] as well as elsewhere throughout the entire reference Pang teaches an analogous embodiment of a chemical vapor .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of U.S. Patent Appl. Publ. No. 2005/0016452 to Ryu, et al. (“Ryu”). 
Regarding claim 8, Hawkins and Verghese do not explicitly teach a monitor between the solid precursor source vessel and the reaction chamber to monitor an amount of a precursor flowing between the solid precursor source vessel and the reaction chamber.  However, in Fig. 1, ¶[0023], and ¶¶[0053]-[0054] as well as elsewhere throughout the entire reference Ryu teaches an analogous embodiment of a chemical vapor deposition system in which the flow of of one or more precursor gases through gas supply pipes (127) and/or (128) is measured through the use of mass flow meters (MFM) (131).  Thus, a person of ordinary skill in the art would be motivated to utilize a monitor such as a MFM between the gas source (302) and reaction chamber (104) in the system of Hawkins and Verghese in order to provide a means for measuring the rate at which the desired precursor gas is being supplied for film growth.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.